PER CURIAM.
h Granted. The trial court abused its discretion in determining that the “other crimes” evidence the state sought to introduce under La. C.E. art. 404(B) was not admissible. The “other crimes” evidence at issue — another incident of strangulation — sufficiently “satisfies the purposes enumerated by article 404(B). Accordingly, the judgment of the district court is reversed, and the state’s motion for admissibility of “other crimes” evidence under article 404(B) is granted.
WEIMER, J., dissents and assigns reasons.